XAW




Honorable Paul T. Holt
County Attorney
Travis County
Austin, Texas

Dear Sir:                Opinion No. O-3174
                         Re: Must a non-resident whose motor vehicle
                              is registered in California obtain a
                              Texas Certificate to Title before he
                              may register his motor vehicle in Texas?

We are in receipt of your letter of February 15, 1941, in which you
raquest the opinion of this department in answer to the following
question:

     "A resident of California moved to Texas and while living in
     California he was the owner of a motor vehicle and a certain
     bank in the State of California had a lien against said motor
     vehicle . This individual has a California Certificate of
     Title on his motor vehicle which certificate shows the
     existing California lien, and under the California Certifcate
     of Title Law the lien holder holds the original California
     certificate. This individual now desires to register his
     motor vehicle in the State of Texas.

     "The quastionprcsented j; whether or not it is necessary
     that said individual obtain a Texas Certificate of Title
     before he may register said.motor vehicle in Texas."

Article 6675a-2of Vernon's Annotated Civil Statutes reads in part
85 follows:

     "Every owner of a motor vehicle, trailer, or semitrailer used
     or to be used upon the public highways of this State, and each
     chauffeur shall apply each year to the State Highway Department
     through the County Tax Collector of the County in which he
     resides for the registration of each such vehicle owned or
     controlled by him. . ."

In your fact situation you state that this individual desires to register
his motor vehicle in Texas. You are advised that Le should be allowed
to so register his motor vehicle despite the fact that he ha.9a
California Certificate of Title on his motor vehicle and does not have a
Texas Cerifiicate of Title. In Opinion No. O-3154 this department ruled
as follows:
Hon. Paul T. Holt, page 2     (O-3174)



        "The Texas Certificate of Title Act is contained in Vernon's
        Annotated Penal Code of Texas and designated Article 1436-1,
        Section 63 (b) reads ss follows:

        "'The department or any sgent thereof, shall not after
        the first of January, 1942, register or renew the registration
        of any motor vehicle, unless end until the owner thereof
        shall make application for and be granted an official
        certificate of title for such vehicle or present satisfactory
        evidence that a cerificate of title for such .vahiclehas
        been previously issued to such owner by the Department.
        Provided, however,this shall not apply to automobiles which
        were purchased new prior to January 1, 1936,'

        "Since the above section, by its own terms, does not become
        operative until January 1, 1942, the clear inference is
        that neither the Department of Public Safety nor any
        of its agents, shall require, prior to January 1, 1942,
        that application for and granting of an official certificate.
        of title be made before the vehicle is registered. ~ . "w

You are advised, therefore, that it is not necessary for the individual in
question to obtaina Texas Certificate of Title on his motor vehicle before
registering the same in this State.

                                          Yours very truly

                                     ATTOPNEK GU4EPALOF TKKAS

                                     s/   Billy Goldberg



                                     BY
                                          Billy Goldberg
                                                Assistant

BG:eaw:jrb: co: ldw

,APPROVEDMAR. 7, 1941
s/ GERALDc. MANN
ATJ!ORNgYGENERALOFTKXAS

APPROVED OPINION COMMITl!EE
BY B. W. B. CHAIRMAN

O.K. GRL